DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, 21-28, drawn to a method of producing copolymers.
Group II, claims 13-18, 29-31, drawn to a method for preparing a rubber.
Group III, claims 19-20, 32 drawn to a tire component.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a copolymer based on conjugated diene monomer and , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wofford (US 3498960 A), in view of Valenti et al (US 20130090440 A1), hereinafter “Valenti”.  The prior art teaches a method of preparation of random copolymer of (1) 4-12C conjugated diene and (2) monovinyl substituted aromatic compound using organolithium initiator in in the presence of hexahydro-1,3,5-trisubstituted-s-triazine randomizing agent [Wofford abstract], and teaches a styrene content from 10 to 50 weight percent, based on the weight of the polymer [Valenti 0017], overlapping the claimed about 35 to about 55 weight percent of vinylaromatic monomer.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

During a telephone conversation with Attorney Xiaoxiang Liu, at 703-816-4000 on 3/7/2022, a provisional election was made without traverse to prosecute the invention of group II, claims 13-18, 29-31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12, 19-28 and 32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Amendment
The amendment filed on 12/29/2021 has been entered. Claims 1-12, 16-19 are currently amended.  Claims 21-32 are added.  Claims 1-32 are pending with claims 1-12, 19-28 and 32 withdrawn.  Claims 13-18, 29-31 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 9, filed on 12/29/2021, with respect to claim objections has been fully considered and is persuasive.  The claim objections are withdrawn.

Applicant's argument, see page 10, filed on 12/29/2021, with respect to 112(b)/101 rejections has been fully considered and is persuasive.  The 112(b)/101 rejections are withdrawn.

Applicant's argument, see page 10-11, filed on 12/29/2021, with respect to 102 rejections has been fully considered and is persuasive.  The 102 rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-18 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenti et al (US 20130090440 A1), hereinafter “Valenti”.
Regarding claims 13-15, Valenti teaches a low vinyl SSBR (Solution Styrene Butadiene Rubber) [0001].  One of ordinary skill in the art would recognize that the SSBR is an elastomeric copolymer.  The composition of the copolymer comprises
[0015] A) vinyl content from 12 to 40 weight percent, based on the weight of polymerized butadiene in the polymer, 
[0016] B) block styrene content less than 8 weight percent, based on the weight of styrene in the polymer, 
[0017] C) a styrene content from 10 to 50 weight percent, based on the weight of the polymer.
The term "block styrene content" refers to weight fraction of styrene, based on the total amount polymerized styrene in the polymer, which is incorporated as styrene sequences longer than six styrene units [0084].
Thus, Valenti’s elastomeric copolymer overlaps the copolymer in the instant claim 8: Valenti’s styrene content from 10 to 50 weight percent overlaps the claimed content of vinylaromatic monomer from about 35 to about 55 weight percent, based on total weight of polymer; Valenti’s block styrene content less than 8 weight percent overlaps the claimed content of vinylaromatic monomer blocks with more than 4 repeating units from about 0.01 to about 12 weight percent, based on total vinylaromatic monomer content; Valenti’s vinyl content from 12 to 40 weight percent overlaps the claimed vinyl content from more than 8 to about 35 weight percent, based on total conjugated diene polymerized fraction.
Valenti teaches that the composition further comprises a vulcanization agent [0077].  Therefore, vulcanizing the elastomeric copolymer and obtaining a vulcanized rubber is prima facie obvious.

Regarding claims 16-17 and 29-30, Valenti teaches the rubber composition comprises one or more fillers [0077].  Examples of suitable fillers include carbon black, silica, carbon-silica dual-phase filler, etc.; and carbon black or silica is added in an amount from 2 to 100 parts by weight, for 100 parts by weight of the total elastomeric polymer [0078], overlapping the 10 to 150 parts and 30 to 130 parts of filler component y) in claims 17 and 30, respectively.

Regarding claim 18, Valenti teaches the rubber composition further comprises “unmodified, uncrosslinked elastomeric polymers (that is conventional uncrosslinked elastomeric polymers that have not been reacted with a modifier, but that have been prepared and terminated as is conventional in the art)” [0077].  One of ordinary skill would recognize that these elastomeric polymers meets the claimed rubbery polymer.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenti (US 20130090440 A1) as applied to claim 18 above, further in view of Pal et al (“Wear Characteristics of Styrene Butadiene Rubber/Natural Rubber Blends with Varying Carbon Blacks by DIN Abrader and Mining Rock Surfaces”, Journal of Applied Polymer Science, Vol. 111, 348–357, 2009), hereinafter “Pal”.
Regarding claim 31, Valenti teaches the further rubbery polymer in claim 18 as stated above.  Valenti does not expressively teach that the further rubbery polymer is selected from the group consisting of natural rubber, synthetic isoprene rubber, butadiene rubber, ethylene-a-olefin copolymer rubber, ethylene-α-olefin-diene copolymer rubber, acrylonitrile-butadiene copolymer rubber, chloroprene rubber and halogenated butyl rubber.
However, Pal teaches blends of styrene butadiene rubber (SBR) and natural rubber (NR) [abstract].  The examiner submits that the styrene butadiene rubber (SBR) is the same type of copolymer as defined in claim 8; and the natural rubber (NR) meets the further rubbery polymer in current claim.
Pal teaches that by incorporating NR into SBR, physical properties (e.g., wear resistance, coefficient of friction) can be improved [abstract and conclusion].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Valenti in view of Pal to include natural rubber for the benefit of improved properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762